Citation Nr: 9922750	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had verified active service from May 1944 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The veteran contends that service connection is warranted for 
bilateral hearing loss.  In this respect, the service records 
reflect that the veteran is a combat veteran, and thus it is 
conceded that he was exposed to acoustic trauma.  In light of 
his combat service and testimony relative to only moderate 
noise post-service, the Board finds that a VA examination is 
in order.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for VA and private health care 
providers who have seen him for a 
bilateral hearing loss.  Thereafter, with 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims file 
copies of pertinent records.
 
2.  The veteran should then be afforded a 
VA audiological examination to determine 
the etiology of any hearing loss.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review before the examination.  
Following the study, the examiner must 
offer an opinion as to whether it is at 
least as likely as not that any hearing 
loss is due to inservice acoustic trauma, 
to include the veteran's service as an 
infantryman.  A complete rationale for 
any opinion offered must be provided.  
The examination report should be typed.

If the benefit sought on appeal remains denied, the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.  While this case is in remand status, the appellant 
may submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










